Mr. Justice Santana Becerra,
dissenting in part.
San Juan, Puerto Rico, December 30,1970
As a general rule, I fully agree that the Puerto Rico Labor Relations Board has the power, provided it acts within its jurisdiction, to make decisions incidental to the powers and faculties expressly granted by the Act, or which are a necessary consequence of the use of such powers and faculties, even though those decisions are not set forth in the statute which created it.
But, according to the facts and circumstances of this specific case, in the absence of laws which define what an *523“unlawful” strike is; in the absence of an established judicial rule of construction, and in particular, in the absence of an understanding in the collective bargaining agreement between the Union and the Employer of not going on strike, I understand there were no rules of law sufficiently precise to guide the action of the Union to the effects of a sanction of a penal nature in the punishment imposed on it as a fine.
• Since it is a question of a penalty for nonfulfillment of a collective bargaining agreement, which is nothing else but a contract, I do not consider, as the same obligation, to agree to submit certain matters to arbitration and to agree not to go on strike.
My opinion is that, under the circumstances set forth, the obligation to pay indemnity for damages should be eliminated from the judgment in this specific case.
Since a stage of execution has not been , reached yet, I do not think it is necessary to state my opinion concerning the construction of the provisions of law in force which preclude attachment against Union funds. When that moment arrives, if it were necessary to enforce the judgment I would decide that point.